DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-9 and 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (PGPUB 20160370578 of record) in view of Sorek et al. (PGPUB 20090002574 and incorporating Zemax manual published 08/2006).

Regarding claim 1, Guenter discloses a method for optimizing a lens of a virtual reality device comprising ([0020] where a virtual reality device may comprise the lens designed by the system): 
setting an optimization objective and optimization variables for imaging with a lens (Step 302 in Fig. 3 or 802 in Fig. 8); and 
performing optimization processing on the imaging of an object point through the lens by the optimization variables ([0014] where optimization may include minimum values of optical aberration variables such as distortion, chromatic aberration, MTF and so on), and obtaining a lens parameter value only by which the imaging result is in accordance with the optimization objective ([0037] 308), an image surface of the imaging of the object point through the lens being an image surface on which there is an aberration threshold ([0037]), 
wherein the aberration comprises all of: distortion ([0014]) and spherical aberration ([0053]).
Guenter does not disclose wherein the aberration threshold is astigmatism, wherein the aberration also comprises field curvature, astigmatism, dispersion and coma; and 
wherein the optimization objective comprises: 
the aberration of the imaging of the object point through the lens meeting a first preset condition, comprising all of: 
the positions of the meridional field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold; 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision, and 
the spherical aberration and the coma of the imaging of the object point on the image surface being less than a preset threshold,
or
the aberration of the imaging of the object point through the lens meeting the first preset condition comprising: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold.
However, Sorek teaches a lens optimization method wherein the aberration also comprises field curvature ([0041]), astigmatism ([0041]), dispersion ([0003]) and coma ([0041]); and 
wherein the optimization objective comprises: 
the aberration of the imaging of the object point through the lens meeting a first preset condition, comprising all of: 
the positions of the meridional field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action); 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action), and 
the spherical aberration and the coma of the imaging of the object point on the image surface being less than a preset threshold ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action),
or
the aberration of the imaging of the object point through the lens meeting the first preset condition comprising: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold (The merit function given in [0064] is from the Zemax manual starting on page 419, the optimization operands include all of the above aberrations and the merit function weighs these operands and limits the value via constraints).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Guenter, Sorek and the incorporated Zemax optimization software such that there was a preset threshold for astigmatism, including all of aberrations of field curvature, astigmatism, distortion, dispersion, spherical aberration and coma in the optimization process of the lens motivated by improving image quality.

Regarding claim 3, modified Guenter discloses wherein the performing optimization processing on the imaging of an object point through the lens by the optimization variables comprises: 
generating an objective function according to the optimization objective and the optimization variables; determining initial values of the optimization variables (at least [0045] of Sorek and at least [0043] of Guenter); 
obtaining an imaging result of the object point through the lens according to the initial values of the optimization variables and the objective function ([0045] of Guenter); and 
adjusting the initial values of the optimization variables according to the comparison of the imaging result with the optimization objective, and obtaining the imaging result of the object point through the lens according to the adjusted initial values of the optimization variables and the objective function, until a lens parameter value is obtained by which the imaging result is accordance with the optimization objective (Fig. 3, 308 and [0037]).

Regarding claim 4, modified Guenter discloses a light spot of the imaging of the object point through the lens on the image surface meeting a second preset condition ([0043], [0045] and [0047]).

Regarding claim 5, modified Guenter discloses wherein the light of the object point comprises red light, green light and blue light; and 4 4889-7699-3551, v.1Application No.: 16/474,791Docket No.: 31411.04739 
a light spot of the imaging of the object point through the lens on the image surface meeting a second preset condition comprises one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value; and 
the geometric radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value ([0043]-[0048] where the light spot is made up of red, blue and green wavelengths that are optimized by adjusting the size of the spot).

Regarding claim 8, modified Guenter discloses wherein the optimization variables and the lens parameter include surface patterns of the two surfaces of the lens, the curvature radius and physical radius of each of the surfaces ([0066] of Sorek), and the thickness of the lens ([0066] of Sorek); and the optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0066] of Sorek).

Regarding claim 9, Guenter discloses an apparatus for optimizing a lens of a virtual reality device comprising ([0020] where a virtual reality device may comprise the lens designed by the system): 
a setter for setting an optimization objective and optimization variables for imaging with a lens (102); and 
an optimization processor for performing optimization processing on the imaging of an object point through the lens by the optimization variables (104), and obtaining a lens parameter value by which the imaging result is in accordance with the optimization objective (Step 302 in Fig. 3 or 802 in Fig. 8), an image surface of the imaging of the object point through the lens being an image surface on which there is an aberration threshold ([0037]), 
wherein the aberration comprises all of: distortion ([0014]) and spherical aberration ([0053]). 
Guenter does not disclose wherein the aberration threshold is astigmatism, wherein the aberration also comprises field curvature, astigmatism, dispersion and coma; and 
wherein the optimization objective comprises: 
the aberration of the imaging of the object point through the lens meeting a first preset condition, comprising all of: 
the positions of the meridional field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold; 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision, and 
the spherical aberration and the coma of the imaging of the object point on the image surface being less than a preset threshold,
or
the aberration of the imaging of the object point through the lens meeting the first preset condition comprising: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold.
However, Sorek teaches a lens optimization method wherein the aberration also comprises field curvature ([0041]), astigmatism ([0041]), dispersion ([0003]) and coma ([0041]); and 
wherein the optimization objective comprises: 
the aberration of the imaging of the object point through the lens meeting a first preset condition, comprising all of: 
the positions of the meridional field curvature and the sagittal field curvature of the imaging of the object point being close to each other, such that the astigmatism is less than a preset threshold ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action); 
the distortion and dispersion of the imaging of the object point being less than a preset threshold within a preset field of vision ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action), and 
the spherical aberration and the coma of the imaging of the object point on the image surface being less than a preset threshold ([0064]-[0065] where the merit function is refers to the Zemax function incorporated by reference and is attached to this action),
or
the aberration of the imaging of the object point through the lens meeting the first preset condition comprising: 
a weighted value of the field curvature, astigmatism, distortion, dispersion, spherical aberration and coma of the imaging of the object point through the lens being less than a preset aberration threshold (The merit function given in [0064] is from the Zemax manual starting on page 419, the optimization operands include all of the above aberrations and the merit function weighs these operands and limits the value via constraints).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Guenter, Sorek and the incorporated Zemax optimization software manual such that there was a preset threshold for astigmatism, including all of aberrations of field curvature, astigmatism, distortion, dispersion, spherical aberration and coma in the optimization process of the lens motivated by improving image quality.

Regarding claim 11, modified Guenter discloses wherein the optimization processor comprises: 
a function generation unit for generating an objective function according to the optimization objective and the optimization variables (at least [0045] of Sorek); 
an initial value determination unit for determining initial values of the optimization variables ([0045] optimization must first begin with initial values);
a result obtaining unit for obtaining an imaging result of the object point through the lens according to the initial values of the optimization variables and the objective function ([0045] of Guenter); and 
an optimization processing unit for adjusting the initial values of the optimization variables according to the comparison of the imaging result with the optimization objective, and obtaining the imaging result of the object point through the lens according to the adjusted initial values of the optimization variables and the objective function, until a lens parameter value is obtained by which the imaging result is accordance with the optimization objective ([0019]-[0020] aspheric values maintain aberration and maintain Petzval radius values and Fig. 4 of Guenter). 

Regarding claim 12, modified Guenter discloses a light spot of the imaging of the object point through the lens on the image surface meeting a second preset condition ([0043], [0045] and [0047]).

Regarding claim 13, modified Guenter discloses wherein the light of the object point comprises red light, green light and blue light; and   
a light spot of the imaging of the object point through the lens on the image surface meeting a second preset condition comprises one or more of the following: 
the root-mean-square radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a first radius value; and 
the geometric radius of the red light spot, the green light spot and the blue light spot of the imaging of the object point on the image surface being less than a second radius value ([0043]-[0048] where the light spot is made up of red, blue and green wavelengths that are optimized by adjusting the size of the spot).

Regarding claim 15, modified Guenter discloses wherein the optimization variables and the lens parameter include surface patterns of the two surfaces of the lens, the curvature radius and physical radius of each of the surfaces ([0066] of Sorek), and the thickness of the lens ([0066] of Sorek); and the optimization variables further include the surface pattern, curvature radius, physical radius and conic coefficient of the image surface ([0066] of Sorek).

Regarding claim 16, modified Guenter discloses a processing system; 
a memory storing thereon computer executable instructions which, when executed in the processing system, enable a method as claimed in claim 1 (Fig. 1 of Guenter, 102, 104 and 108).

Regarding claim 17, modified Guenter discloses a computer readable storage medium storing thereon computer executable instructions which, when executed by a computing device, cause the computing device to implement a method as claimed in claim 1 (Fig. 1 of Guenter, 102, 104 and 108).

Regarding claim 18, modified Guenter discloses a computer program produce comprising computer executable instructions which, when executed by a computing device, cause the computing device to implement a method as claimed in claim 1 (Fig. 1 of Guenter, 102, 104 and 108).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenter in view of Sorek and further in view of Benitez et al. (PGPUB 20180003862 of record).
Regarding claim 2, modified Guenter does not disclose wherein before the setting an optimization objective and optimization variables for imaging with a lens, the method further includes: determining multiple fields of view corresponding to an object point to be imaged; and the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables.
However, Benitez teaches a display device wherein determining multiple fields of view corresponding to an object point to be imaged (Table 2); and 
the performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: 
performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables ([0160] where after determining the RMS at a particular FOV angle a lens is optimized for correcting aberration).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Guenter and Benitez such that particular FOV angle variables were calculated and then optimized motivated by improving image quality ([0160]).

Regarding claim 10, modified Guenter does not disclose further comprising: 
a determinator for determining multiple fields of view corresponding to an object point to be imaged; and  4823-6058-5115, v.1Page 6 of 11Examiner: Not yet assigned Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned 
the optimization processor performing optimization processing on the imaging of an object point through the lens by the optimization variables includes: performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables.
However, Benitez teaches a display device wherein determining multiple fields of view corresponding to an object point to be imaged (Table 2); and 
the performing optimization processing on the imaging of an object point through the lens by the optimization variables comprises: 
performing optimization processing on the imaging of an object point in each of the fields of view through the lens by the optimization variables ([0160] where after determining the RMS at a particular FOV angle a lens is optimized for correcting aberration and can be calculated on a processor).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Guenter and Benitez such that particular FOV angle variables were calculated and then optimized motivated by improving image quality ([0160]).

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
Applicant’s amendments overcame the rejection of record, a new rejection based on previously relied on Guenter (cited above) and newly discovered prior art is presented above. Applicant’s states on page 12 of their remarks that D2 and D3 are not limited to one-piece lens imaging systems. The office does not a correlation between applicant’s designation of the prior art as D2/D3. However, the applicant is obviously referring to the Guenter reference as at least one of these. In this case, the office respectfully disagrees. Guenter does not limit their lens optimization system to a plurality of lenses. Claim 1 of Guenter states that the lens system can be one or more lenses. While it includes limitations for additional lenses, they are not necessary for the functionality of the optimization. Further, in [0030] Guenter states that the optimization process can also be applied to single lenses. Further, the Zemax software incorporated by reference by Sorek does not require multiple lenses during optimization (chapter 14). The optimization process provided by Zemax allows a designer to freely choose a large host of variables to vary for single lens systems. Therefore, Guenter discloses a method for optimizing single lens systems and Sorek further supports single lens optimization via the merit function of the Zemax software.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872